     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 1 of 12. PageID #: 939



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO,
                                 EASTERN DIVISION

SUSAN BEIERSDORFER, et al.                   :
                                             :       Case No. 4:19-cv-260
       Plaintiffs,                           :
                                             :       JUDGE BENITA Y. PERSON
v.                                           :
                                             :
FRANK LAROSE, in his official capacity       :
as Secretary of State of Ohio, et al.        :
                                             :
       Defendants.                           :

______________________________________________________________________________

                     MOTION TO DISMISS OF DEFENDANT
        ATHENS COUNTY AND MEIGS COUNTY BOARDS OF ELECTIONS
______________________________________________________________________________

       The Defendant: Helen Walker, Kate McGuckin, Ken Ryan and Aundrea Carpenter-Colvin,

in their official capacities as members of the Athens County Board of Elections, and David W.

Fox, James V. Stewart, Charles E. Williams, and Paula J. Wood, in their official capacities as

members of the Meigs County Board of Election, hereby move that the Plaintiffs’ claims against

said Defendant(s) be dismissed pursuant to Fed. R. Civ. P. 12(B)(1) and Fed. R. Civ. P. 12(B)(6)

for failure to state a claim upon which relief can be granted. This Motion is more fully supported

by the attached Memorandum.

                                             Respectfully Submitted,
                                             KELLER J. BLACKBURN
                                             ATHENS COUNTY PROSECUTOR


                                             /s/ Zachary L. Saunders
                                             Zachary L. Saunders, 0088223
                                             Assistant Athens County Prosecutor
                                             1 South Court Street
                                             Athens, Ohio 45701
                                             Tel: (740) 592-3208

                                                 1
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 2 of 12. PageID #: 940



                                             Fax: (740) 592-3291
                                             Email: zach@athenscountyprosecutor.org
                                             Attorney for Athens County and Meigs County
                                             Boards of Election

                               MEMORANDUM IN SUPPORT

INTRODUCTION

       This Court has previously granted the motion to dismiss filed by the Ohio Attorney

General’s Office on behalf of Frank LaRose, Ohio Secretary State, and granted the motion to

dismiss filed by the Lucas County Prosecutor’s Office on behalf of the members of the Lucas

County Board of Elections, and granted the motion for judgment on the pleadings filed by the

Mahoning County Prosecutor’s Office on behalf of the members of the Mahoning County Board

of Elections. Memorandum of Opinion and Order, Document (ECF No. 69), filed 08/30/19

(hereinafter “Opinion and Order”). More recently, this Court granted the motion to dismiss by the

Portage County Prosecutor’s Office on behalf of the Portage County Board of Elections. Order

(ECF No. 77), filed December 31, 2019, (hereinafter “Order”).

       The Plaintiffs filed this action against several named defendants, including the Athens

County Board of Elections and Meigs County Board of Elections. Plaintiffs named Helen Walker,

Kate McGuckin, Ken Ryan and Aundrea Carpenter-Colvin, in their official capacities as members

of the Athens County Board of Elections. Plaintiffs also named David W. Fox, James V. Stewart,

Charles E. Williams, and Paula J. Wood, in their official capacities as members of the Meigs

County Board of Election.

       The Athens County Board of Elections is named as a defendant in this case for following

the provisions contained in O.R.C. §§ 307.94, 307.95, and 3501.38 (M)(1)(2). Complaint at ¶ ¶

31, 176-189. Plaintiffs’ specific allegations directed to the Athens County Board of Elections

pertains to a 2017 county charter initiative petition that was filed with and subsequently examined

                                                2
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 3 of 12. PageID #: 941



by the Athens County Board of Elections in accordance with the statutory provisions pertaining to

proposed county charter initiatives. The Athens Board’s examination of the subject petition

pursuant to statute, as well as the Ohio Secretary of State’s protest determination pursuant to

statute, were previously addressed by the Ohio Supreme in the case of State ex rel. Coover v.

Husted, 148 Ohio St.3d 332, 2016-Ohio-5794 (2016). The Ohio Supreme Court in State ex rel.

McGinn v. Walker, 87 N.E.3d 204, 151 Ohio St.3d 199, 2017-Ohio-7714, affirmed the Athens

County Board of Elections determination.

       The Meigs County Board of Elections is named as a defendant in this case for following

the provisions contained in O.R.C. §§ 307.94, 307.95, and 3501.38 (M)(1)(2). Complaint at ¶ ¶

34, 156-175. Plaintiffs’ specific allegations directed to the Meigs County Board of Elections

pertains to a 2016 county charter initiative petition that was filed with and subsequently examined

by the Meigs County Board of Elections in accordance with the statutory provisions pertaining to

proposed county charter initiatives. The Meigs Board’s examination of the subject petition

pursuant to statute, as well as the Ohio Secretary of State’s protest determination pursuant to

statute, were previously addressed by the Ohio Supreme in the case of State ex rel. Coover v.

Husted, 148 Ohio St.3d 332, 2016-Ohio-5794 (2016).

       As discussed in Coover, a petition for a county charter form of government was filed with

the Athens and Meigs County Boards of Elections under Article X, Section 3 of the Ohio

Constitution and Section 307.94 of the Ohio Revised Code. State ex rel. Coover v. Husted, 148

Ohio St.3d 332, 2016-Ohio-5794 70 N.E.3d 587, ¶ 2 (2016). The respective boards reviewed the

petitions and determined the signatures were sufficient but the petitions were rejected as invalid.

Id., ¶ 3.   Timely protests were filed pursuant to O.R.C. 307.95(B) and on August 16, 2016,

“Secretary Husted issued a single decision denying all three protests and instructing all three



                                                3
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 4 of 12. PageID #: 942



boards not to place the proposed charters on the ballot.” Id., ¶ 4. A writ of mandamus was denied

by the Court, which held that, “[t]he Secretary of state and county boards of elections did not

violate relators’ First Amendment rights by examining petitions to determine whether they

included information required to constitute a valid charter initiative.” Id.

       In 2017, Athens County Board of Elections declined to certify a petition for a county

charter to the ballot. The Ohio Supreme Court in McGinn acknowledged changes to Ohio law,

which petitioners “preemptively” challenged, and that “purported to expand the review authority

of county elections boards, specifically in regard to county-charter petitions. McGinn, at ¶ 11. The

Court found that the Athens County proposed charter was “nearly indistinguishable from the

language we rejected in Walker and Coover.” Id, at ¶ 16. The Court held that the boards were

justified in finding the petitions invalid and further did not address petitioners’ remaining

arguments has the initial issue was considered dispositive. Id. at ¶ 24.

       Plaintiffs alleged eight counts against all originally named Defendants, which included the

Athens and Meigs County Boards of Elections. Five counts raise First Amendment challenges,

including alleged facial and as-applied content based restrictions on “core political speech”

(Counts 1 & 2), alleged facial and as-applied prior restraint on expressive conduct (Counts 3 & 4),

and an alleged Right to Assembly and Petition Clause violations under the First Amendment

(Count 5). Plaintiffs alleged a “substantive due process” claim asserting “violation of right to

local, community self government” (Count 6). Plaintiffs alleged a Ninth Amendment violation

(Count 7) again asserting “violation of right to local, community self government.” Plaintiffs also

asserted there was an issue against Defendants the federal court could hear concerning their alleged

“separation of powers” doctrine under Ohio law argument (Count 8).




                                                  4
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 5 of 12. PageID #: 943



       The Athens and Meigs County Boards of Elections followed Ohio’s initiative petition

review process as it pertains to a proposed charter form of government. The statutory provisions

applied by the Board are not content based restrictions of core political speech. Ohio’s initiative

process, which was applied by the Board, is content neutral and does not target core expressive

conduct. It does not empower the Athens and Meigs County Boards of Elections with unfettered

discretion. The statutory provisions followed by the Athens and Meigs County Boards of Elections

did not infringe upon any guaranteed right derived from the United States Constitution, nor did the

Boards’ compliance with the Ohio ballot review process “shock the conscience.” The Athens and

Meigs County Boards of Elections is an arm of the state.

       The Athens and Meigs County Boards of Elections and its official members named in this

complaint respectfully request that all claims against them be dismissed pursuant to Civil Rule

12(B)(1) and Civil Rule 12(B)(6) in light of this Court’s Memorandum of Opinion and Order filed

August 30, 2019, and the Sixth Circuit Court of Appeals’ decision Schmitt v. LaRose, 933 F.3d

628 (6th Cir. 2019).

                                   LAW AND ARGUMENT

       Federal Rule of Civil Procedure 12(b)(6) provides that a case is to be dismissed when there

is a failure to state a claim upon which relief may be granted. When a plaintiff raises claims

challenging a state’s initiative petition process the complaint must articulate constitutional

violations. See Taxpayers United for Assessment Cuts v. Austin, 994 F.2d 291, 295-96 (6th Cir.

1993). The Plaintiffs have failed to state any identifiable and cognizable claim under the United

States Constitution.

       Plaintiffs’ allegations do not involve protected political speech of the nature involved in

decisions dealing with the circulation of petitions for proposed initiatives. Meyer v. Grant. 486



                                                5
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 6 of 12. PageID #: 944



U.S. 414, 1886 S.CT. 1886, 100 L.Ed.2d 425 (1988) (the circulation of a petition involves the type

of interactive communication concerning political change that is appropriately described as

political speech.”); See also Buckley v. American Constitutional Law Foundation, 525 U.S. 182,

119 S. Ct. 636,142 L.Ed.2d 599 (1999). There is no issue in this case concerning the circulation

of the 2016 and 2017 petitions for a proposed county charter form of government in Athens and

Meigs County.

        As it relates to the Athens and Meigs County Boards of Elections, the Plaintiffs’ action

challenges the application of O.R.C. 307.94 and O.R.C. 307.95 whereby a county board of

elections determines the validity or invalidity of a petition for a county charter form of government

initiative. The boards’ examination proceeded under O.R.C. 3501.38(M)(1)(b) where the board

determines “whether the petition falls within the scope of authority to enact via initiative,” which

includes “whether the petition conforms to the requirements set forth in Section 3 of Article X of

the Ohio Constitution, including the exercise of only those powers vested in, and the performance

of those duties imposed upon counties and county officers by law,” and also “whether the petition

satisfies the statutory prerequisites to place the issue on the ballot. * * * ”

        Counts One, Two, Three, Four and Five

        Ohio election officials must ensure that “only those measures that actually constitute

initiatives or referenda actually are placed on the ballot.” State ex rel. Walker v. Husted, 144 Ohio

St.3d 36, 2016-Ohio-3749, 43 N.E.3d 419, ¶ 13 (2016). “Ohio’s ballot-initiative laws * * * do not

directly restrict core expressive conduct, rather, the laws regulate the process by which initiative

legislation is put before the electorate, which has as its most, a second-order effect on protected

speech.” Schmitt v. LaRose, 963 F.3d 628, 638 (6th Cir. 2019). Ohio’s ballot initiative laws have

not been subject to strict scrutiny. Id. at 639, 641.



                                                   6
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 7 of 12. PageID #: 945



        Likewise, this Court has determined that “[b]ecause the ballot initiative regulations

challenged by Plaintiffs apply and were applied, ‘without regard to the subject matter or viewpoint

of the initiative to the subject matter or viewpoint of the initiative[,] they are content neutral

restrictions.” Opinion and Order at page 14 (citation omitted).

        “Ballots serve primarily to elect candidates, not as political forums or political expression.”

Schmitt, 963 F.3d 628, 638 quoting Timmons v. Twin Cities Area New Party, 520 U.S. 351, 363,

117 S.Ct 1364, 137 L.Ed.2d 589 (1997) (citations omitted). The examination of a petition for a

proposed charter government by a local board of elections pursuant to statute is not a prior restraint

on core expressive conduct. See Id. Regulations like these are “a step removed from the

communicative aspect” of core political speech, and therefore do not involve the same risk of

censorship inherent in prior-restraint cases. Id. (citation omitted).

        When a party raises a First Amendment challenge to a state’s statutory provisions setting

forth the ballot initiative review process, such challenges may generally be reviewed under the

“‘Anderson-Burdick’ framework.” Id. at 639. Likewise, this Court has determined that, “content-

neutral restrictions, in the context of a constitutional challenge to a state’s election laws, are subject

to the Supreme Court’s ‘more flexible Anderson-Burdick framework[,] derived from the Ohio

Supreme Court’s holdings in Anderson v. Celebrezze, 460 U.S. 780 (1983) and Burdick v. Takushi,

504 U.S. 428 (1999) * * * .” Opinion and Order at page 17. The “three step Anderson-Burdick

framework” is described as follows:

                [W]e ‘weigh the character and magnitude of the burden the State's
                rule imposes on          [Plaintiffs' First Amendment] rights against
                the interests the State contends justify that burden, and consider the
                extent to which the State's concerns make the burden necessary.’
                Timmons, 520 U.S. at 358, 117 S. Ct. 1364 (citations and internal
                quotation marks omitted). The first, most critical step is to consider
                the severity of the restriction. Laws imposing “severe burdens on
                plaintiffs' rights” are subject to strict scrutiny, but “lesser

                                                    7
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 8 of 12. PageID #: 946



               burdens...trigger less exacting review, and a State's important
               regulatory interests will usually be enough to justify reasonable,
               nondiscriminatory restrictions.” Id. (citations and internal quotation
               marks omitted). Regulations that fall in the middle “warrant a
               flexible analysis that weighs the state's interests and chosen means
               of pursuing them against the burden of the restriction.” Libertarian
               Party of Ky. v. Grimes, 835 F.3d 570, 574 (6th Cir. 2016)(citation
               and internal quotation marks omitted). At the second step, we
               identify and evaluate the state's interests in and justifications for the
               regulation. Id. The third step requires that we “assess the legitimacy
               and strength of those interests” and determine whether the
               restrictions are constitutional. Id.

Schmitt, 963 F.3d 628, 639.

       Ohio’s ballot review process “does not severely burden Plaintiffs’ rights under the First

Amendment to engage in political expression.” Id. Additionally, Ohio provides for an aggrieved

party to seek mandamus review by the Court regarding decisions of state election officials when

such officials make determinations that a petition does not fall within the scope of authority to

enact via initiative. Id. at 639, 640. Since the burden on seeking mandamus review is on the party

whose petition was determined not to be within the scope of authority to enact via initiative,

Schmitt determined that “rational basis” review is not appropriate, rather the review is to be that

of the “flexible analysis” put forth in Anderson-Burdick. Id.

       Second, in Schmitt the court noted that, [t]he Supreme Court has explained that, in

structuring elections, ‘states may, and inevitably must, enact reasonable regulations of parties,

elections, and ballots to reduce election-and campaign-related disorder.’” Id. at 641 (citations

omitted). Also, “states have a strong interest in ‘ensuring that its elections are run fairly and

honestly,’ as well as maintaining the integrity of its initiative process.” Id. quoting Taxpayers

United for Assessment Cuts v. Austin (citations omitted). Further, “keeping unauthorized issues

of the ballot reduces the odds that an initiative is later held invalid on the ground that the voters

exceeded their authority to enact it.” Id.

                                                  8
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 9 of 12. PageID #: 947



        Third, Ohio has an interest in guarding against “ballot overcrowding” and safeguarding the

integrity of the ballot initiative process. Id. As the Sixth Circuit Court of Appeals has held, Ohio’s

ballot review process is “not unreasonable given the significance of the interests it has in regulating

elections.” Id.

        Upon review of motions previously filed in this case, this Court has held that, “[i]n light of

the significance of Defendants’ interests in regulating the electoral process, and because Plaintiffs

have not alleged a sufficiently significant burden on their First Amendment right to overcome

these interests, Plaintiffs’ First Amendment challenge against Defendant fails”. Opinion and Order

at pages 16 and 21.

        The Athens and Meigs County Boards of Elections examined the subject petition in

accordance with O.R.C. ¶ ¶ 307.94, 307.95 & 3501.38(M)(1)(2). The Athens and Meigs County

Boards of Elections and its official members respectfully request that Plaintiffs’ Counts 1, 2, 3, 4,

5 against them be dismissed pursuant to Fed. R. Civ. P. 12(B)(6) for there are no claims alleged

for which relief may be granted.

        Count 6

        The Athens and Meigs County Boards of Elections’ action of examining the 2016 and 2017

subject petitions in accordance with the statutory provisions did not infringe upon any right of the

Plaintiffs that is guaranteed under the First Amendment, nor did the Board engage any conduct

whatsoever that “shocks the conscience.”

        Regarding the substantive due process claim, this Court has considered the question of

whether there is a “fundamental right under the constitution” regarding Plaintiffs’ assertion of

“inherent and fundamental right of local, community self government.” This Court discussed that

no case recognizing such a right was argued, and that “[n]othing in the Constitution guarantees



                                                  9
    Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 10 of 12. PageID #: 948



direct democracy.” Opinion and Order at pages 21-22, quoting Jones v. Markiewicz-Qualkinbush,

892 F.3d 935, 937 (6th Cir. 2018). This Court noted Plaintiffs are not able to establish that Ohio’s

petition review process “shock[s] the conscience”. Opinion and Order at pages 21-22.

       The Athens and Meigs County Boards of Elections respectfully requests that Plaintiffs’

Count 6 against the Athens and Meigs County Boards of Elections and its official members be

dismissed for failure to state a claim upon which relief may be granted.

       Count 7

       Regarding Plaintiffs’ Ninth Amendment Claim this Court noted that “’[t]he Ninth

Amendment ‘does not confer substantive rights in addition to those conferred by . . . governing

law.’” Opinion and Order at page 23, quoting Gibson v. Matthews, 926 F.2d 532, 537 (6th Cir.

1991). This Court has previously determined that an asserted “right to local, community self

government * * * is not a right guaranteed under the United States Constitution.”

       The Athens and Meigs County Boards of Elections respectfully requests that Plaintiffs’

Count 7 against the Athens and Meigs County Boards of Elections and its official members be

dismissed for failure to state a claim upon which relief may be granted.

       Count 8

       Regarding Plaintiffs’ alleged violation of the “separation of powers doctrine” under Ohio

Law claim, “[A]ctions brought against the state or an “arm of the state” are subject to the doctrine

of sovereign immunity under the Eleventh Amendment.’” Opinion and Order at pages 23, 24,

quoting Ernst v. Rising, 427 F.3d 351, 258 (6th Circ. 2005). “The county boards of elections and

their members are also arms of the state.” State ex rel. Semik v. Cuyahoga Cty. Bd. of Elections,

617 N.E.2d 1120, 122 (Ohio 1993). This Court has held that, “The federal courts are simply not

open to such state law challenges to official state action, absent explicit state waiver of the federal



                                                  10
     Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 11 of 12. PageID #: 949



court immunity found in the Eleventh Amendment.” Opinion and Order at page 24, quoting

Experimental Holdings, Inc. v. Farris, 503 3d 514, 521 (6th Cir. 2007). This Court has previously

concluded that no support was provided establishing that the Eleventh Amendment is not

applicable to this case, nor any authority supporting that Ohio has waived such immunity for a

claim brought under an assertion of this nature.

        The Athens and Meigs County Boards of Elections respectfully requests that Plaintiffs’

Count 8 against the Defendants Athens and Meigs County Boards of Elections and its official

members be dismissed pursuant to Federal Civil Rule 12(B)(1) for lack of subject matter

jurisdiction.

                                         CONCLUSION

        For the reasons put forth above, the Athens County Board of Elections and Helen Walker,

Kate McGuckin, Ken Ryan and Aundrea Carpenter-Colvin as well as the Meigs County Board of

Elections and David W. Fox, James V. Stewart, Charles E. Williams, and Paula J. Wood

respectfully ask this Court to dismiss the Plaintiffs’ Complaint for lack of subject matter

jurisdiction and failure to state a claim upon which relief can be granted.

                                              Respectfully Submitted,
                                              KELLER J. BLACKBURN
                                              ATHENS COUNTY PROSECUTOR


                                              /s/ Zachary L. Saunders
                                              Zachary L. Saunders, 0088223
                                              Assistant Athens County Prosecutor
                                              1 South Court Street
                                              Athens, Ohio 45701
                                              Tel: (740) 592-3208
                                              Fax: (740) 592-3291
                                              Email: zach@athenscountyprosecutor.org
                                              Attorney for Athens County and Meigs County
                                              Boards of Election



                                                   11
   Case: 4:19-cv-00260-BYP Doc #: 79 Filed: 03/03/20 12 of 12. PageID #: 950




                               CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was electronically filed with the U.S. District for the

Northern District of Ohio on March 3, 2020. Notice of this filing will be sent to all parties for

whom counsel has entered an appearance by operation of this Court’s electronic filing system.



                                            /s/ Zachary L. Saunders
                                            Zachary L. Saunders, 0088223
                                            Assistant Athens County Prosecutor




                                              12
